Citation Nr: 0001272	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  95-37 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hepatitis C and 
cirrhosis of the liver, claimed as secondary to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1969 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Oakland, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran is currently service connected for post-traumatic 
stress disorder (PTSD) and assigned a 100 percent evaluation.


FINDINGS OF FACT

1. There is no evidence of record which demonstrates that the 
veteran had hepatitis C or cirrhosis during active duty or 
that tends to show that the veteran's currently diagnosed 
hepatitis C or cirrhosis of the liver is related to his 
military service, including any exposure to herbicide 
agents in service.

2. There is no evidence of record which demonstrates that the 
veteran's cirrhosis of the liver manifested to a 
compensable degree within one year of separation from 
active military service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for hepatitis C and cirrhosis of 
the liver.  38 U.S.C.A. § 5107(a) (West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the veteran provided a 
positive response regarding a history of stomach, liver or 
intestinal trouble at his separation examination.  The 
examiner's notes indicate a history of occasional epigastric 
distress.  Service medical records also contain results of a 
chemical profile test which is dated in June but no year is 
indicated.  All results, including those relevant to liver 
function, were within normal limits.  Also of record is a 
Health Record - Abstract of Service which indicates that some 
of the veteran's service medical records were lost in 
Vietnam.

A private hospital discharge summary from July 1982 indicates 
that the veteran's history included alcohol and substance 
abuse.  

VA clinical records from September and November 1982 showed 
recent slightly elevated liver function tests.  Subsequent 
notes indicated positive hepatitis B core tests and noted 
treatment for jaundice in Vietnam, although the source of the 
history is unclear.  The impression is hyper-transaminase.

The veteran filed his original claim for service connection 
for liver problems in December 1982.  Minimally elevated 
liver function tests and a positive hepatitis B core test was 
again noted in March 1983.  The veteran underwent a May 1983 
VA examination which included a diagnosis of hepatic 
dysfunction - etiology unclear?  Alcohol related.  A November 
1986 VA psychiatric examination found that the veteran had a 
"very severe" alcohol problem which was kept in check with 
medication.  Reports of subsequent VA examinations afforded 
the veteran noted continuing alcohol dependency and abuse, 
and at least one incident of intravenous drug use which the 
veteran described as a suicide attempt.

Private hospital records from December 1991 show that the 
veteran received inpatient treatment including 
esophagogastroduodenoscopy (EGD).  Among the discharge 
diagnoses was cirrhosis with ascites probably secondary to 
chronic hepatitis C.  Etiology not definitely established.  
Subsequent private medical records from A.H.K., M.D. 
suggested that cirrhosis was most likely due to hepatitis C.  
A February 1992 record from A.H.K., M.D. noted no known risk 
factors, although the veteran may have used drugs or may have 
had exposure to hepatitis during the Vietnam Conflict.  At a 
follow-up visit the veteran was scheduled to have an EGD and 
sclerotherapy, however the procedures were canceled because 
the veteran had a blood alcohol level of 0.05%.  At that time 
the veteran was counseled that he should not use alcohol for 
the rest of his life.  

The veteran applied to reopen his claim for service 
connection for hepatitis C in September 1992.  In October 
1992 the veteran submitted a VA Form 21-4138 which included 
the statement that he had never had a blood transfusion prion 
to December 1991.

The RO denied service connection for hepatitis C with 
cirrhosis in May 1993 and October 1994.  In February 1995 the 
veteran submitted materials in support of his claim.  
Included was a copy of published letter to the editor from 
the November 1979 issue of The Journal of the American 
Medical Association which summarized a study wherein 
hepatitis was reported in 10 percent of the participants who 
were Vietnam veterans claiming exposure to Agent Orange.  
Also submitted was a copy of a footnote from the book A 
Bitter Fog; Herbicides and Human Rights by Carol Van Strum.  
The footnote is a summary of study results outlined in the 
previously mentioned letter to the editor.

September 1997 clinical records from the San Francisco VA 
Medical Center (MC) describe the veteran as a 46 year old 
male with chronic hepatitis C virus/alcohol cirrhosis.

The veteran's representative submitted a March 1998 letter 
which contended that the veteran contracted hepatitis C as a 
result of a blood transfusion received while he was on active 
duty.  In a July 1998 statement in support of his case the 
veteran took the position that his liver illness was the 
result of exposure to both Agent Orange and contaminated 
blood.

In October 1998 the veteran was granted a hearing at the RO.  
The veteran testified that while in Vietnam in 1969, he was 
inserted into a landing zone which had just been sprayed with 
defoliant when he began bleeding from the nose and vomiting 
blood.  He was taken to the battalion aid station where he 
received a pint of blood.  The veteran contended that the 
initial exposure to Agent Orange, combined with the 
subsequent transfusion which he believed was tainted with 
hepatitis, as well as living in the North highlands of 
Vietnam, resulted in him contracting hepatitis C.  See 
transcript, p.2.  The veteran's position was that his 
hepatitis was a rare tropical form of the disease, and 
infection must have occurred in Vietnam.  Tr. at p. 4.  The 
remainder of the testimony was consistent with evidence 
previously of record.


Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy at 81.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Certain chronic diseases, including cirrhosis of the liver 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991): 38 C.F.R. §§ 3.307, 3.309.  
In addition, regulations pertaining to Agent Orange exposure, 
now expanded to include all herbicides used in Vietnam, 
provide for a presumption of exposure to herbicide agents for 
veterans who served on active duty in Vietnam during the 
Vietnam era and have a disability listed in 38 C.F.R. 
§ 3.309(e).  38 C.F.R. § 3.307(a)(6)(iii).  These regulations 
also stipulate the diseases for which service connection may 
be presumed due to an association with exposure to herbicide 
agents.  The specified disease shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that acute and subacute peripheral neuropathy shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military service.  
38 C.F.R. §§ 3.307, 3.309.  

With regard to presumptive service connection for hepatitis C 
and cirrhosis of the liver, the Board notes that the earliest 
diagnosis of cirrhosis was several years after the veteran's 
period of active duty.  Further, although the veteran's 
period of service included a tour of duty in Vietnam during 
the Vietnam era, neither hepatitis nor cirrhosis is among the 
diseases listed at 38 C.F.R. § 3.309(e).  Accordingly, 
presumptive service connection is not appropriate in this 
case.  

The provisions for presumptive service connection 
notwithstanding, the United States Court of Appeals for the 
Federal Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of actual direct 
causation under 38 U.S.C.A. §§ 1110, 1131, and 38 C.F.R. 
§ 3.303(d).  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  Although this holding pertained to compensation due 
to exposure to ionizing radiation, the Board finds that this 
judicial construction is equally applicable when the issue 
involves compensation due to exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155, 160 (1997) (citing Combee, 
supra; Cosman v. Principi, 3 Vet. App. 503, 505 (1992)).

To support direct service connection of hepatitis C and 
cirrhosis of the liver due to herbicide exposure competent 
medical evidence is needed to provide an etiological link 
between the veteran's liver disorders and service or exposure 
to herbicide agents.  Upon review of the record, the current 
medical evidence does not suggest any relationship between 
any present active hepatitis C and cirrhosis and service or 
exposure to herbicide agents.  The medical evidence does show 
that the currently diagnosed cirrhosis is likely due to the 
veteran's hepatitis C, however no nexus to active military 
service for the hepatitis C is evident.  

The Board has considered the scenario being advanced by the 
veteran of receiving a tainted transfusion at a Battalion Aid 
station in Vietnam, and that the infected blood, in 
combination with exposure to Agent Orange resulted in the 
present liver disorders.  However, there is no qualified 
evidence of such a connection and the veteran has not been 
shown to posses the medical expertise necessary to establish 
a nexus between the currently diagnosed liver disorders and 
service.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1991).
The Board notes the veteran's June 1997 claim that a VA 
physician informed him that his liver was damaged by exposure 
to Agent Orange, however the Court of Appeals for Veterans 
Claims (known as the Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that the statements of the 
appellant as to what a doctor told him are not competent 
evidence.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).

The materials, including results of a medical study, are 
general and have not been applied to the veteran's specific 
situation.  The treatise evidence does not suggest that 
hepatitis C, as opposed to other forms of the disease, 
results from herbicide exposure, does not distinguish from 
Vietnam veterans exposed to herbicides and those who were 
not, and does not indicate whether the number of hepatitis 
cases for Vietnam veterans is higher than from non Vietnam 
veterans.  It is of no probative value for determining the 
etiology of the veteran's disability.  Because the medical 
evidence does not establish a nexus between active service 
and the current disability, the claim is not well-grounded.  
Rabideau v. Derwinski, 2 Vet.App. 141, 143-44 (1992). 

Given the veteran's failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for hepatitis C and 
cirrhosis of the liver, claimed as secondary to Agent Orange 
exposure is denied




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

